                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

KEANDRAY B., 1                             )
                                           )
                           Plaintiff,      )
                                           )
                        v.                 )                      No. 1:19-cv-2592-JMS-DLP
                                           )
ANDREW M. SAUL, Commissioner of the Social )
Security Administration,                   )
                                           )
                           Defendant.      )

                                              ORDER

       Keandray B. filed this civil action, pursuant to 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c),

asking this Court to review the denial of his application for supplemental security income. [Filing

No. 1.] Upon review, the Court vacated the decision of the Administrative Law Judge (“ALJ”)

and remanded the case for further proceedings. [Filing No. 16; Filing No. 17.] The Commissioner

has filed a Motion to Alter or Amend the Judgment, pursuant to Fed. R. Civ. P. 59(e), [Filing No.

18], which is now ripe for the Court’s decision.

                                               I.
                                       STANDARD OF REVIEW

       “Rule 59(e) allows a court to alter or amend a judgment only if the [movant] can

demonstrate a manifest error of law or present newly discovered evidence.” Obriecht v. Raemisch,

517 F.3d 489, 494 (7th Cir. 2008). “A manifest error is not demonstrated by the disappointment

of the losing party. It is the wholesale disregard, misapplication, or failure to recognize controlling


1
  To protect the privacy interests of claimants for Social Security benefits, consistent with the
recommendation of the Court Administration and Case Management Committee of the
Administrative Office of the United States Courts, the Southern District of Indiana has opted to
use only the first name and last initial of non-governmental parties in its Social Security judicial
review opinions.
                                                   1
precedent.” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (internal quotations and

citation omitted).   Relief under Rule 59(e) is an “extraordinary remed[y] reserved for the

exceptional case.” Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008).

                                              II.
                                          BACKGROUND

       Keandray B. has a history of seizures that are possibly psychogenic in origin. [Filing No.

5-2 at 18.] This Court concluded that, in failing to address whether Keandray B. met or equaled

Listing 12.07 for somatic symptoms and related disorders based on these seizures, the ALJ

committed legal error that required remand. [Filing No. 16 at 8-9.] In so concluding, the Court

acknowledged that “the record does not contain substantial evidence concerning Keandray B.’s

mental health history that could be related to the psychogenic seizures.” [Filing No. 16 at 9.] The

Court also noted that the burden was on Keandray B. to produce evidence of disability. [Filing

No. 16 at 9.] However, consistent with the applicable standard of review, the Court refused to

engage in a substantive analysis of Listing 12.07 because the ALJ had not done so. [Filing No. 16

at 9-10.] The Court ordered that, on remand, a consultative psychological examination be done

related to Keandray B.’s seizures. [Filing No. 16 at 10-12.]

                                                III.
                                           DISCUSSION

       The Commissioner argues that the Court committed a manifest error of law “by: (1) failing

to apply the burden of proof to Plaintiff at Step Three; and (2) ignoring its own finding that ‘the

record does not contain substantial evidence concerning [Plaintiff’s] mental health history that

could be related to psychogenic seizures.’” [Filing No. 19 at 1 (alteration in original).] The

Commissioner argues that the Court did not address whether Keandray B. met his burden of

establishing a prima facie case that he meets or equals Listing 12.07, and, had the Court considered



                                                 2
the issue, it would have affirmed the ALJ’s decision, because the Court “effectively acknowledged

that there was not substantial evidence in the record to establish the elements of Listing 12.07.”

[Filing No. 19 at 2-5.] The Commissioner argues that, instead of concluding that this lack of

evidence was determinative, the Court committed a second legal error in concluding that the ALJ

was required to specifically point to this lack of evidence to support her decision. [Filing No. 19

at 5.] Specifically, the Commissioner argues, because Keandray B. never met his prima facie

burden, the ALJ had no obligation to consider Listing 12.07 or to articulate her reasoning for

concluding that the listing was not met, and, therefore, did not commit error. [Filing No. 19 at 5-

6.] Even if there was an error, the Commissioner asserts, remand is not appropriate because the

Court’s acknowledgment of the lack of evidence demonstrates that Listing 12.07 was not met and

there is no harm resulting from the ALJ’s failure to include in her decision a sentence specifically

stating that. [Filing No. 19 at 6.]

       Keandray B. did not respond to the Commissioner’s motion.

       The Commissioner repeatedly relies on the Court’s statement that “the record does not

contain substantial evidence concerning Keandray B.’s mental health history that could be related

to the psychogenic seizures,” arguing that the Court found there was no evidence in the record that

would trigger the application of Listing 12.07 or upon which the ALJ could have considered that

listing and concluded that it was met. This, however, is a misapprehension of the Court’s decision.

The Court did not overlook the fact that the burden is on Keandray B. to prove his disability,

including whether he meets or medically equals Listing 12.07. [Filing No. 16 at 3 (“The burden

of proof is on the claimant for Steps One through Four; only at Step Five does the burden shift to

the Commissioner.” (citing Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000))); Filing No. 16 at

9 (“The burden is on Keandray B. to produce the necessary evidence of disability and participate



                                                 3
in the examinations necessary to inform the disability inquiry.” (citing Eichstadt v. Astrue, 534

F.3d 663, 668 (7th Cir. 2008))).] Instead, the Court noted that the ALJ had expressly concluded

that Keandray B. had psychogenic seizures, but then failed to analyze the listing that is expressly

applicable to psychogenic seizures, which constituted a legal error. [Filing No. 16 at 8 (citing 20

C.F.R. § Pt. 404, Subpt. P, App. 1, Listing 11.00(H) (psychogenic seizures are analyzed “under

the mental disorders body system, 12.00”)).] In other words, the evidence showing the existence

of seizures—which the ALJ determined were possibly psychogenic in nature—was sufficient to

trigger the ALJ’s obligation to consider Listing 12.07, and failure to consider that listing was an

error requiring remand.

       The Court’s statement that “the record does not contain substantial evidence concerning

Keandray B.’s mental health history that could be related to the psychogenic seizures” did not

constitute a finding that Keandray B. did not meet his burden to show that Listing 12.07 could

apply. Instead, the Court found that there was no evidence in the record related to mental health

treatment or a diagnosis that could have definitively established the psychogenic origin of the

seizures, and the Court was acknowledging that such evidence may have more clearly signaled to

the ALJ that an analysis of Listing 12.07 was necessary. But again, there is abundant evidence in

the record to document that Keandray B. experienced seizures, and after concluding that the

seizures were possibly non-epileptic, it was on that evidence—not on evidence of an underlying

psychological or mental disease or disorder—that the ALJ should have based her analysis of

Keandray B.’s limitations as they relate to Listing 12.07. Indeed, much of the evidence already in

the record—such as Keandray B.’s statements about his daily activities and medical records

demonstrating the frequency of his seizures—is potentially relevant to the listing analysis.




                                                 4
       As the Court pointed out, because the ALJ did not address Listing 12.07 at all in her

decision, the Court cannot now consider the factual question of whether Keandray B. has

established the limitations necessary to meet that listing. [Filing No. 16 at 9-10 (citing Phillips v.

Astrue, 413 F. App’x 878, 883 (7th Cir. 2010) (“We confine our review to the reasons offered by

the ALJ and will not consider post-hoc rationalizations that the Commissioner provides to

supplement the ALJ’s assessment of the evidence.”).] This conclusion does not relieve Keandray

B. of his burden to demonstrate, on remand, that he meets or equals the relevant listing, nor does

it express any opinion about whether he will be able to do so. Instead, it merely reflects the

recognized limits on this Court’s capacity to review decisions by ALJs.

       Furthermore, the Court disagrees with the Commissioner’s contention that any error

committed by the ALJ was harmless and could be corrected by merely adding a sentence to the

decision highlighting the alleged lack of evidence in the record. As discussed above, the Court

did not conclude that there was no evidence upon which Listing 12.07 could be considered; to the

contrary, it concluded that there was evidence in the record demonstrating that Listing 12.07 was

in fact the applicable listing. In addition, the Court is not permitted to review conclusions that the

ALJ did not draw and cannot make its own factual findings concerning whether the impairments

caused by Keandray B.’s seizures meet or equal Listing 12.07. In other words, the remand is not

designed to correct a technical error, but to address significant substantive matters not included in

the ALJ’s previous decision. Given that remand is required, the interests of justice will be served

by conducting a consultative psychological examination that will likely produce information that

will be helpful to the ALJ’s analysis.




                                                  5
                                              IV.
                                        CONCLUSION

       Based on the foregoing, the Court concludes that relief under Rule 59(e) is not warranted

in this case. The Commissioner’s Motion to Alter or Amend the Judgment, [18], is DENIED.




          Date: 4/6/2020




Distribution via ECF only to all counsel of record




                                               6
